Exhibit 10.6

IXYS CORPORATION

2013 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT AND AGREEMENT

 

 

 

Name:         Option Number:       Address:         Plan Name:       2013 Equity
Incentive Plan Employee ID:         

Effective                     , 20    , (“Grant Date”), you have been granted [a
qualified/non-qualified] stock option to purchase
                    (                    ) shares of IXYS Corporation common
stock at an Exercise Price of $                     per share pursuant to the
IXYS Corporation 2013 Equity Incentive Plan (the “Plan”). Except as otherwise
defined herein, terms with initial capital letters shall have the same meanings
set forth in the Plan. A copy of the Plan is attached to this Notice and
Agreement. The terms and conditions of the Plan are incorporated herein by this
reference. Subject to the terms and conditions of the Plan, this Option shall
become “vested” and exercisable over a period of [                    (    )]
year[s] beginning on the Grant Date as follows:

[Insert vesting schedule, including acceleration terms (if any)]

By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

Please return a signed copy of this Notice of Stock Option Grant and Agreement
to [insert contact name and address of the Company], and retain a copy for your
records.

IXYS Corporation

 

By:  

     

    Dated:      

 

[Insert Title]

PARTICIPANT

 

     

    Dated:  

 

[Insert Title]